Citation Nr: 1118755	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARNG ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of his hearing has been associated with the claims file.


FINDINGS OF FACT

For the entire appellate period, PTSD has been manifested by reduced reliability and productivity due to such symptoms as nightmares, flashbacks, anxiety, panic attacks, depression, and claustrophobia.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2008 discussed the evidence necessary to support the Veteran's claim of entitlement to service connection for PTSD.  He was asked to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified private records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned, and his credible testimony has been considered in the adjudication of his appeal.  The Veteran has been afforded a VA examination.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed Veteran's history, conducted an in-depth interview and examination, and offered sufficient rationale for his conclusions.  

The Board notes that, during the Veteran's personal hearing, his representative raised concerns about the adequacy of the VA examination, and indicated that a new one might be necessary.  However, the Board also notes that a thorough discussion was undertaken during that hearing as to the criteria under which PTSD is evaluated, and it was noted by the Veteran and his representative that a 50 percent rating would be the most appropriate evaluation for his disability.  It was also indicated that, if such an award was found warranted by the Board, further VA examination would be unnecessary and would only needlessly delay adjudication of the Veteran's claim.  As will be discussed in greater detail below, based on a review of the medical evidence of record, as well as the Veteran's thorough and insightful testimony at his personal hearing, the Board agrees that a 50 percent rating is warranted for his service-connected PTSD.  Under these circumstances, the Board finds that the overall lay and medical evidence of record is sufficient to evaluate the severity of his disability, and that a remand for further VA examination is unnecessary.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A March 2006 record produced by the Veteran's psychiatrist, J.M.F., MD, ScD, indicates diagnoses of generalized anxiety disorder and PTSD.  A Global Assessment of Functioning (GAF) score of 55 was assigned.

In a November 2007 letter, Dr. F. noted that he had treated the Veteran for PTSD, generalized anxiety disorder, and claustrophobia.  He stated that it was clear that his experiences in combat were largely responsible for the occurrence or exacerbation of his current symptoms including nightmares, flashbacks, anxiety, depression, and claustrophobia.  He noted that his experiences had also diminished his capacity to deal effectively with stressful situations.  

In a November 2008 statement, the Veteran described his symptoms.  He noted that he had mood swings constantly, along with anxiety and panic attacks.  He stated his belief that those symptoms helped cause the end of his marriage, noting that his wife and children were always afraid of him.  He indicated that during service, he entered a Viet Cong tunnel and had suffered from claustrophobia since then.  He stated that he feared being in enclosed places and under water.  He related that he had been under constant stress since service, and that he had difficulty dealing with day to day situations including work.  He stated that he slept with a loaded weapon at the side of his bed.

The Veteran was afforded a VA examination in November 2008.  The examiner noted that the claims file was not available for review, but that the Veteran had brought records including a November 2007 letter from Dr. F.  The Veteran reported that he had recently divorced.  He indicated that he had frequent nightmares.  He indicated that he had made efforts to suppress thoughts about his service over the years, and described physiological and subjective reactivity to triggers such as certain smells.  He reported some increased distress and symptoms after viewing war related movies.  He endorsed a fear of small spaces with no easy egress and described significant panic symptoms in those situations.  He gave an example of being unable to ride in the back seat of a car.  He denied anxiety in crowded places such as malls or movie theaters.  He described significant arousal symptoms, noting that he had frequent mid-night awakening with a feeling of being trapped in a closed space.  He also reported feelings of insecurity and hyper vigilance at night and stated that he slept with a gun under his mattress.  He also reported a long history of anger and irritability, as well as exaggerated startle reactions.  He denied many generalized avoidance symptoms such as emotional numbing or detachment, loss of interest, and foreshortened sense of future.  He was noted to be quite social, and had many friends.  He reported that he had recently been out of work on Workers' Compensation following a work related back injury.  On mental status examination the Veteran's affect was pleasant and euthymic.  He described his mood as "running hot and cold," noting that he had bad days.  He identified marital difficulties, his recent divorce, and living on his own as significant stressors contributing to his mood variability.  His thought process was logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of such on examination.  He denied suicidal and homicidal ideation.  Cognition was grossly intact, and insight and judgment were good.  The impression was PTSD, and the examiner assigned a GAF score of 55-60.  The examiner concluded that the Veteran's symptoms had caused mild to moderate distress, most notably in the form of claustrophobic anxiety and avoidance, with little impairment in social or vocational function.

In December 2009 Dr. F. noted that the Veteran had been under his care for a long time and that he suffered from chronic depression and anxiety.  He noted that treatment would reduce the acuity of the Veteran's symptoms but that it was unlikely to completely eliminate the loss of function or restore the quality of life to pre-morbid levels.  

In an undated statement, the Veteran's son noted that his father had battled PTSD during his life and was experiencing increasingly worse symptoms.  He noted that his father's PTSD affected his sleep, ability to travel, and relationships.  He indicated that the Veteran's nightmares and sleep terrors had been more frequent and that he frequently woke up screaming and terrified in the middle of the night.  He stated his belief that PTSD had played a pivotal role in his parents' divorce, and the end of the marriage had deeply impacted the Veteran's attitude and zest for life.

In July 2010, Dr. F. stated that he had reviewed the Veteran's medical records.  He noted that he had treated the Veteran for many years for panic disorder, generalized anxiety disorder, and claustrophobia.  He opined that the Veteran's current symptoms were more likely than not caused or aggravated by the Veteran's service connected conditions.  He stated that the Veteran would continue to require treatment for his symptoms because they had been affecting his social and occupational functioning.  

At his December 2010 hearing, the Veteran testified that he had flashbacks once or twice per day, lasting from 30 seconds to a couple of minutes.  He also stated that he had nightmares three to four times per week, and that he had difficulty sleeping.  He noted that he had been treated by a private physician for three or four years.  He stated that he was irritable and had experienced difficulty for a long time.  He stated that he was divorced in 2008 and stated his belief that his PTSD symptoms had helped lead to the end of his marriage.  He indicated that he had difficulty with memory and concentration.  He noted that he had anxiety attacks daily, and that he was easily startled or frightened.  He indicated that work requirements caused stress for him.  He stated that he had plenty of friends and that he saw them socially.  He noted that it was not difficulty to make new friends.  He denied suicidal thoughts.  With respect to employment, he testified that he was in rehabilitation trying to get back to work when the company went out of business.  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation of 50 percent is warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has reported nightmares, flashbacks, anxiety, panic attacks, depression, and hyper vigilance.  He has reported a long history of anger and irritability.  The November 2008 VA examiner concluded that the Veteran's symptoms caused mild to moderate distress, most notably in the form of claustrophobic anxiety and avoidance, with little impairment in social or vocational functioning.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that he experiences reduced reliability and productivity due to those symptoms.

The Board has also determined that an evaluation in excess of 50 percent is not warranted for the appellate period.  While the Board accepts that the Veteran's PTSD has effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  The Board again observes that the VA examiner concluded that the Veteran's symptoms caused mild to moderate distress.  The Veteran has denied anxiety in crowded places such as malls and theaters, and stated that he had many friends and was quite social.  His thought process was logical and organized and there was no evidence of thought disorder.  He denied suicidal and homicidal ideation.  No inappropriate, obsessive, or ritualistic behavior has been documented.  Memory is essentially intact.  

In short, the greater weight of lay and medical evidence is against finding that a schedular evaluation in excess of 50 percent are met.  The evidence does not demonstrate suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


